DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered. 
Interview Summary
The reply filed 24 May 2022 includes a complete and accurate record of the substance of the 10 May 2022 interview.
Response to Amendment
Receipt is acknowledged of an amendment filed 24 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 and 22 are pending.
Claims 1 and 11 are amended.
Claim 21 is canceled.
Claim 22 is new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the claim terminology “encloses” of claims 1 and 11.
Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, lines 2-3, “the first and second anvil and cartridge buttresses being part of a first buttress system” appears to contain a typographical error because lines 3-4 set forth “a second buttress system including the second anvil buttress and the second cartridge buttress”.  It appears that “the first and second anvil and cartridge buttresses being part of a first buttress system” should be changed to 
–the first anvil and cartridge buttresses being part of a first buttress system--.  For examination purposes, claim 22 is considered to require the first anvil and cartridge buttresses being part of a first buttress system.  
	Claim 22, lines 2-3 and lines 3-4 recite the limitations “the first and second anvil and cartridge buttresses”, “the second anvil buttress” and “the second cartridge buttress”.  There is insufficient antecedent basis for these limitations in the claim.                                                                                                                                                                          
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claims 1 and 11 constitutes new matter not disclosed in the originally filed application.  Claim 1 recites “the first distal alignment band cantilevered from the anvil buttress” and “the second distal alignment band cantilevered from the cartridge buttress”.  Claim 11 recites “the first distal alignment band being cantilevered from the anvil buttress”.  There is no disclosure in the originally filed application for the first distal alignment band “cantilevered from the anvil buttress” or for the second distal alignment band “cantilevered from the cartridge buttress”.  Paragraph [0028] of the specification discloses that the buttresses 100, 200 include a buttress body 102 and a distal alignment band 106 that circumscribes an elongated distal opening 106a; and that when the buttresses are secured to the end effector, the distal alignment bands 106 extend distally beyond and free from the anvil and cartridge bodies.  The originally filed application contains no disclosure of a distal alignment band that is cantilevered from a buttress.  The originally filed application does not show or disclose a cantilever (i.e., a projecting member supported at only one end).  The originally filed application neither shows in the drawings nor describes in the written description a distal alignment band that is cantilevered.  The written specification describes and the figures show a piece of material having a hole (buttress body having a distal alignment band that circumscribes an opening, paragraph [0028], fig. 3), but does not describe or show any member cantilevered from any other member.        
The subject matter “the first distal alignment band cantilevered from the anvil buttress”, “the second distal alignment band cantilevered from the cartridge buttress”, and “the first distal alignment band being cantilevered from the anvil buttress” has not been described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the invention, since these elements of the claims are not clearly identified and identification of the meaning of these elements is based on conjecture.
Claims 2-10, 12-20, and 22 depend from claims 1 and 11 and are likewise rejected.
Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 11 are ambiguous as the term “cantilevered” is used to describe the distal alignment band and the buttress, while the term “cantilevered” does not accurately describe the relationship between the distal alignment band and the buttress.  The distal alignment band is not “cantilevered” to the buttress.  There is no projecting member supported at only one end (i.e., cantilever).  Rather, the distal alignment band and buttress comprise a piece of material with an opening.  Thus, the term “cantilevered” in this instance is a misnomer.  While Applicant may act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Applicant has provided no special definition of “cantilevered”.  Applicant has chosen the word “cantilevered”, which does not accurately describe the structure of the distal alignment band.
Claims 2-10, 12-20, and 22 depend from claims 1 and 11 and are likewise rejected.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US Patent Publ. No. 2010/0147922).
With respect to claims 1 and 11, Olson discloses a surgical stapling apparatus 10 (fig. 1, [0034]) comprising an elongated tubular body portion 30 (fig. 1, [0034]), and an end effector 40 (fig. 1, [0034]) supported on the elongated tubular body portion, the end effector including an anvil assembly 60 (fig. 3, [0035]) having an anvil body that supports an anvil buttress 200 (figs. 3, 5A, 5B, [0035]), the anvil buttress 200 includes a distal alignment band (distal band 220, [0035], figs. 3, 5A, 5B) that encloses a first elongated distal opening, the first elongated distal opening of the first distal alignment band is disposed distally beyond the anvil body such that the anvil buttress is secured to the anvil body with the first distal alignment band cantilevered from the anvil buttress and unattached from the anvil body, the first elongated distal opening configured to simultaneously receive the anvil body and a second anvil buttress attached to the anvil body through the first elongated distal opening when the anvil buttress is secured to tissue and separated from the anvil body upon a firing of the end effector, and a cartridge assembly 50 (fig. 3, [0035]) having a cartridge body that supports a cartridge buttress 100 (figs. 3, 5A, 5B, [0035]), the cartridge buttress 100 includes a second distal alignment band (distal band 120, [0035], figs. 3, 5A, 5B) that encloses a second elongated distal opening, the second elongated distal opening of the second distal alignment band is disposed distally beyond the cartridge body such that the cartridge buttress is secured to the cartridge body with the second distal alignment band cantilevered from the cartridge buttress and unattached from the cartridge body, the second elongated distal opening configured to simultaneously receive the cartridge body and a second cartridge buttress attached to the cartridge body through the second elongated distal opening when the cartridge buttress is secured to tissue and separated from the cartridge body upon the firing of the end effector.  Olson discloses each buttress 100, 200 includes a body portion 110, 210 (figs. 5A, 5B, [0039]) and a distal band 120, 220.  The Olson device includes an anvil body (Annotated Figure B) that supports the body portion 210 of the anvil buttress, and a cartridge body (Annotated Figure B) that supports the body portion 110 of the cartridge buttress.  The cartridge body (Annotated Figure B) is also differentiated from the remainder of the cartridge assembly because the distal most end of the cartridge assembly has a ramp shape different from the shape of the cartridge body.  The anvil body (Annotated Figure B) is also differentiated from the remainder of the anvil assembly because the distal most end of the anvil assembly has a tapered shape different from the shape of the anvil body.  Accordingly, since the anvil body is the portion of the anvil assembly that supports the anvil buttress body portion 210, the opening of the distal alignment band is considered to be disposed distally beyond the anvil body; and since the cartridge body is the portion of the cartridge assembly that supports the cartridge buttress body portion 110, the opening of the distal alignment band is considered to be disposed distally beyond the cartridge body.  Olson discloses that each distal alignment band includes an end unsupported by the buttress body, and an end supported by the buttress body (Annotated Figure C).  Olson disclose that the alignment bands 120, 220 may be attached to the ends of the end effector ([0044]), and therefore, also may be removed.  Since the distal alignment bands may be removed from the cartridge or anvil body and since the distal alignment bands each include a supported end and an unsupported end, therefore the distal alignment bands are considered to be “cantilevered” from the anvil/cartridge buttress and unattached from the anvil/cartridge body.  There is nothing in the Olson device that prevents the distal alignment bands from being removed from the anvil or cartridge body.    
Olson discloses the first distal alignment band that encloses a first distal opening that is disposed distally beyond the anvil body such that the anvil buttress is secured to the anvil body with the first distal alignment band cantilevered from the anvil buttress and unattached from the anvil body, and the second distal alignment band that encloses a second distal opening that is disposed distally beyond the cartridge body such that the cartridge buttress is secured to the cartridge body with the second distal alignment band cantilevered from the cartridge buttress and unattached from the cartridge body.    Thus, the first elongated distal opening is fully capable of simultaneously receiving the anvil body and a second anvil buttress attached to the anvil body through the first elongated distal opening when the anvil buttress is secured to tissue and separated from the anvil body upon a firing of the end effector, and the second elongated distal opening is fully capable of simultaneously receiving the cartridge body and a second cartridge buttress attached to the cartridge body through the second elongated distal opening when the cartridge buttress is secured to tissue and separated from the cartridge body upon the firing of the end effector.     
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure.  Olson discloses the structure as claimed and is thus capable of performing the functions.  In this instance, the structure as claimed is an elongated distal opening.  The claim language provides a functional way of describing the structure of the opening.  The structure is still no more than an “elongated distal opening”.  Apparatus claims 1 and 11 do not set forth any structure distinguished from the prior art of Olson.  The elongated distal opening is fully capable of performing many functions, such as receiving one’s finger or providing a window to look through, as well as simultaneously receiving an anvil or cartridge body and a second buttress attached to the anvil or cartridge body when the buttress is secured to tissue and separated from the anvil or cartridge body upon a firing of the end effector.  
See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 

    PNG
    media_image1.png
    787
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    661
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent Publ. No. 2010/0147922) in view of Casasanta et al. (US Patent Publ. No. 2015/0305743).
With respect to claims 2 and 12, Olson fails to disclose the anvil buttress is secured to the anvil body by at least one suture.  
Casasanta et al. disclose a surgical stapling apparatus 10 comprising an end effector 16 including an anvil body that supports an anvil buttress “B1” [0039]), and a cartridge body that supports a cartridge buttress “B2” (fig. 2, [0043]), the anvil buttress B1 secured to the anvil body by at least one suture (proximal suture S2, fig. 2, [0041], and distal suture S1, figs. 2, 3A, [0041]).  Casasanta et al. disclose fastening the anvil buttress to the anvil via multiple fastening engagements, including adhesives, sutures, and/or frictional engagement ([0040]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include at least one suture as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the anvil, since Casasanta et al. teaches providing multiple attachments of a buttress to an anvil.  
With respect to claims 3 and 13, Olson fails to disclose a proximal suture and the anvil buttress including proximal suture recesses.   
Casasanta et al. disclose that the at least one suture includes a proximal suture (proximal suture S2, fig. 2, [0041]), and wherein the anvil buttress B1 includes proximal suture recesses (fig. 2) that receive the proximal suture to facilitate securement of a proximal portion of the anvil buttress to the anvil body (fig. 2, [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include a proximal suture and the anvil buttress including proximal suture recesses as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the anvil, since Casasanta et al. teaches providing multiple attachments of a buttress to an anvil.  
With respect to claims 4 and 14, Olson fails to disclose a distal suture and the anvil buttress including distal suture recesses.  
Casasanta et al. disclose that the at least one suture includes a distal suture (distal suture S1, figs. 2, 3A, [0041]), and wherein the anvil buttress B1 includes distal suture recesses (fig. 2) that receive the proximal suture to facilitate securement of a distal portion of the anvil buttress to the anvil body (figs. 2, 3A, [0039]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include a distal suture and the anvil buttress including distal suture recesses as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the anvil, since Casasanta et al. teaches providing multiple attachments of a buttress to an anvil.  
With respect to claims 5 and 15, Olson fails to disclose proximal suture recesses defining a proximal tail. 
Casasanta et al. disclose the proximal suture recesses defining a proximal tail (Annotated Figure A).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include proximal suture recesses defining a proximal tail as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the anvil, since Casasanta et al. teaches providing multiple attachments of a buttress to an anvil.  


    PNG
    media_image3.png
    777
    792
    media_image3.png
    Greyscale

With respect to claims 6 and 16, Olson fails to disclose the cartridge buttress secured to the cartridge body by at least one suture.  
Casasanta et al. disclose a surgical stapling apparatus 10 comprising an end effector 16 including an anvil body that supports an anvil buttress “B1” [0039]), and a cartridge body that supports a cartridge buttress “B2” (fig. 2, [0043]), the cartridge buttress B2 is secured to the cartridge body by at least one suture (proximal suture S4, figs 2, 3B, [0043] and distal suture S3, figs. 2, 3B, [0043]).  Casasanta et al. disclose fastening the cartridge buttress to the cartridge via multiple fastening engagements, including adhesives, sutures, and frictional engagement ([0043]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include at least one suture as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the cartridge, since Casasanta et al. teaches providing multiple attachments of a buttress to a cartridge.  
With respect to claims 7 and 17, Olson fails to disclose the suture including a proximal suture and the cartridge buttress including proximal suture recesses. 
Casasanta et al. disclose that the at least one suture includes a proximal suture (proximal suture S4, figs 2, 3B, [0043]), and wherein the cartridge buttress B2 includes proximal suture recesses (fig. 2) that receive the proximal suture to facilitate securement of a proximal portion of the cartridge buttress to the cartridge body (figs. 2, 3B, [0042]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include a proximal suture and the cartridge buttress including proximal suture recesses as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the cartridge, since Casasanta et al. teaches providing multiple attachments of a buttress to a cartridge.  
With respect to claims 8 and 18, Olson fails to disclose the suture including a distal suture and the cartridge buttress including distal suture recesses.  
Casasanta et al. disclose that the at least one suture includes a distal suture (distal suture S3, figs. 2, 3B, [0043]), and wherein the cartridge buttress B2 includes distal suture recesses (fig. 2) that receive the distal suture to facilitate securement of a distal portion of the cartridge buttress to the cartridge body (figs. 2, 3B, [0042]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include a distal suture and the cartridge buttress including distal suture recesses as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the cartridge, since Casasanta et al. teaches providing multiple attachments of a buttress to a cartridge.  
With respect to claims 9 and 19, Olson fail to disclose the proximal suture recesses defining a proximal tail.
Casasanta et al. disclose the proximal suture recesses defining a proximal tail (Annotated Figure A).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include proximal suture recesses defining a proximal tail as taught by Casasanta et al. to provide additional security to the attachment of the buttress to the cartridge, since Casasanta et al. teaches providing multiple attachments of a buttress to a cartridge.  
With respect to claims 10 and 20, Olson fail to disclose a removable staple cartridge.
Casasanta et al. disclose the cartridge body supports a removable staple cartridge (replaceable cartridge, fig. 2, [0032]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Olson to include a removable staple cartridge as taught by Casasanta et al. to provide a device that may be used multiple times in a single operation. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent Publ. No. 2010/0147922) in view of Gabbay et al. (US Patent No. 6,099,551).
Olson discloses a first anvil buttress 200 and a first cartridge buttress 100.  Olson discloses that the first anvil and cartridge buttresses are applied together by the end effector (fig. 3) and are therefore considered to be part of a first buttress system.  
Olson fails to disclose a second buttress system including a second anvil buttress and a second cartridge buttress, wherein the second buttress system is configured to mount to the anvil and cartridge assemblies when the first buttress system is not mounted to the anvil and cartridge assemblies. 
Gabbay et al. disclose an end effector including an anvil (jaw 6, fig. 4, col. 2, line 60) supporting a first anvil buttress (strip 11, fig. 1, col. 2, line 66), and a cartridge (jaw 5, fig. 4, col. 2, line 60) supporting a first cartridge buttress (strip 11, fig. 1, col. 2, line 66), the first anvil buttress and the first cartridge buttress being part of a first buttress system (the first anvil and cartridge buttresses are applied together by the end effector, fig. 6), and a second buttress system (fig. 7) including a second anvil buttress and a second cartridge buttress, wherein the second buttress system is configured to mount to the anvil and cartridge assemblies when the first buttress system is not mounted to the anvil and cartridge assemblies.  Gabbay et al. disclose a plurality of anvil buttresses (claim 7, fig. 7) and a plurality of cartridge buttresses (claim 8, fig. 7).  Gabbay et al. disclose first anvil and cartridge buttresses mounted to the anvil and cartridge and then stapled to tissue, and second anvil and cartridge buttresses mounted to the anvil and cartridge and then stapled to tissue adjacent the first anvil and cartridge buttresses (fig. 7, col. 3, lines 5-22), and therefore the second buttress system is considered to be configured to mount to the anvil and cartridge assemblies when the first buttress system is not mounted to the anvil and cartridge assemblies.  Gabbay et al. disclose the second buttress system aligned relative to the first buttress system along a surgical line of tissue when the first buttress system is positioned along the surgical line of tissue (fig. 7).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector of Olson to include a second buttress system including a second anvil buttress and a second cartridge buttress, wherein the second buttress system is configured to mount to the anvil and cartridge assemblies when the first buttress system is not mounted to the anvil and cartridge assemblies as taught by Olson to provide a long sealed incision, especially since Olson discloses that the buttresses may be applied and removed.     
Olson, as modified by Gabbay et al., discloses the distal openings.  Thus, the distal openings are fully capable of collectively receiving the second buttress system, the anvil body, and the cartridge body therethrough to align the second buttress system relative to the first buttress system along a surgical line of tissue when the first buttress system is positioned along the surgical line of the tissue.    
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure.  Olson, as modified by Gabbay et al., discloses the structure as claimed and is thus capable of performing the functions.  In this instance, the structure as claimed is a distal opening.  The claim language provides a functional way of describing the structure of the opening.  The structure is still no more than a “distal opening”.  Apparatus claim 22 does not set forth any structure distinguished from the prior art of Olson, as modified by Gabbay et al.  The distal opening is fully capable of performing many functions, such as receiving one’s finger or providing a window to look through, as well as collectively receiving the second buttress system, the anvil body, and the cartridge body therethrough to align the second buttress system relative to the first buttress system along a surgical line of tissue when the first buttress system is positioned along the surgical line of the tissue.
See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Response to Arguments
With respect to the objection to the specification and the objection to claims 1-10 of the previous Office action, the claim amendments have overcome this objection, and the objection is hereby withdrawn.  It is noted that the present amendments have necessitated the present claim objection.  
With respect to the rejection of claims 1-20 under 35 U.S.C. 112(a) and (b) of the previous Office action, the claim amendments have overcome these rejections, and the objection is hereby withdrawn.  It is noted that the present amendments have necessitated the present rejections under 35 U.S.C. 112(a) and (b).  
With respect to the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1) over Olson (US Patent Publ. No. 2010/0147922), Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the cited and applied prior art fail to disclose, teach or suggest “the first elongated distal opening configured to simultaneously receive the anvil body and a second anvil buttress attached to the anvil body through the first elongated distal opening when the anvil buttress is secured to tissue and separated from the anvil body upon a firing of the end effector”, as recited in claim 1.
However, Olson discloses the first distal opening that is disposed distally beyond the anvil body such that the anvil buttress is secured to the anvil body with the first distal alignment band cantilevered from the anvil buttress and unattached from the anvil body.  Thus, the first elongated distal opening is fully capable of simultaneously receiving the anvil body and a second anvil buttress attached to the anvil body through the first elongated distal opening when the anvil buttress is secured to tissue and separated from the anvil body upon a firing of the end effector.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure.  Olson discloses the structure as claimed and is thus capable of performing the functions.  In this instance, the structure as claimed is an elongated distal opening.  The claim language provides a functional way of describing the structure of the opening.  The structure is still no more than an “elongated distal opening”.  Apparatus claim 1 does not set forth any structure distinguished from the prior art of Olson.  The elongated distal opening is fully capable of performing many functions, such as receiving one’s finger or providing a window to look through, as well as simultaneously receiving an anvil or cartridge body and a second buttress attached to the anvil or cartridge body when the buttress is secured to tissue and separated from the anvil or cartridge body upon a firing of the end effector.  
See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
The rejection of claim 1 under 35 USC 102(a)(1) over Olson is still deemed proper.  
	Applicant has submitted no specific arguments with respect to independent claim 11, other than that claim 11 recites subject matter similar to independent claim 1, and likewise patentably defines over the prior art.  The arguments have been fully responded to above.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-20 and 12-20, and these rejections are deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA J. HODGE/
Examiner, Art Unit 3731                                                                                                                                                                                         

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 July 2022